Citation Nr: 1446346	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) to include depression.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The evidence of record indicates that the Veteran has a current diagnosis of other psychiatric disabilities in addition to PTSD.  Thus, the Board has added the issue of entitlement to service connection for a psychiatric disorder other than PTSD and this is reflected in the title page above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim). 

The issues of entitlement to service connection for hypertension, PTSD, and a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the Veteran's current major depression with psychotic features is related to active military service. 

2.  The Veteran served in the Republic of Vietnam during the presumptive period of exposure to herbicides and the evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of type II diabetes mellitus, which is presumptively associated with exposure to herbicides.

3.  The preponderance of the evidence shows that the Veteran's current bilateral hearing loss is not related to active military service.

4.  The evidence is at least in equipoise on whether the Veteran's tinnitus is related to active military service.

5.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disability that is related to active military service.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, major depression with psychotic features was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  Resolving any reasonable doubt in the Veteran's favor, type II diabetes mellitus is presumed to have incurred during active military service due to herbicide exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was incurred during active military service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the Veteran's service connection claims for type II diabetes mellitus, depression, and tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the Veteran's service connection claims for hearing loss and residuals of a left knee injury, a VA letter dated in March 2010 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for hearing loss and a left knee disability.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, lay statements from the Veteran and a VA examination dated in November 2010.

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claim for a left knee disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the record does not contain competent medical evidence that indicates the Veteran's claimed symptoms of left knee pain may be related to active military service to include the alleged left knee injury. The Board notes that the record contains lay assertions that the Veteran injured his left knee in service and his current left knee pain is related to that injury during service.  However, in this case, the Veteran, as a lay person, is not competent to link his current left knee pain that had an onset 28 year post service to an injury in service.  Accordingly, VA is not required to obtain a VA examination or opinion in conjunction with this service connection claim.

The November 2010 VA audiological examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record and provided a diagnosis of bilateral hearing loss.  The examiner determined that she could not provide a medical opinion on whether the Veteran's bilateral hearing loss is related to active military service without resorting to speculation and she provided a clear explanation for this opinion.  Accordingly, the Board finds that the November 2010 VA examination is adequate for adjudication purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.



II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Acquired Psychiatric Disorders Other than PTSD

The Veteran contends that he has a psychiatric disorder related to exposure to routine rocket attacks while stationed in the Republic of Vietnam during active military service.  

A December 2010 VA examination report shows that the Veteran has a current diagnosis of major depression with psychotic features.  Thus, the Veteran has a current diagnosis of a psychiatric disability.

A review of the Veteran's service treatment records show that he did not report symptoms of depression or a psychiatric disorder and there is no evidence of a diagnosis of a depressive disorder during active military service.  The Veteran denied depression or excessive worry in a February 1970 Report of Medical History form as part of his separation examination.  The February 1970 separation examination reveals that the Veteran had a normal psychiatric evaluation.  

Nonetheless, the Veteran contends that his current psychiatric disorder is related to exposure to rocket attacks during service.  The Veteran's service personnel record shows that he was stationed in the Republic of Vietnam from December 1968 to February 1970 with HHB, 101st Airborne Division.  The RO verified that the headquarters of the 101st Airborne Division was attacked by rockets and the event is conceded. 

Furthermore, the VA examiner in December 2010 provided the opinion that the Veteran's current depression is at least as likely as not related to his military service.  Although the examiner did not review the claims file, he relied on the history provided by the Veteran which appears to be consistent with the evidence in the claims file.

In light of the foregoing, the evidence is at least in equipoise on whether the Veteran's current psychiatric disability of major depression with psychotic features is related to the Veteran's active military service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's major depression with psychotic features was incurred during active military service and entitlement to service connection for major depression with psychotic features is warranted.

Diabetes Mellitus

The evidence of record must show that the Veteran has a current diagnosis of the claimed disability, in this case type II diabetes mellitus, in order to receive service connection.  38 C.F.R. § 3.303 (2013).  An August 2011 VA treatment record reveals that the Veteran was diagnosed with diabetes and he was placed on a restricted diet.  In contrast, a VA medical opinion in May 2010 shows that a physician determined that the Veteran most likely does not have diabetes mellitus.  The physician noted that he reviewed the claims file and observed that a primary care physician diagnosed the Veteran with diabetes in August 2011.  However, the diagnostic criteria used to affirm this diagnosis was not discussed.  The physician explained that a review of the Veteran's laboratory results demonstrate that he does not meet the criteria necessary to establish a diagnosis of diabetes mellitus.  He noted that diabetes cannot be diagnosed based upon either the HgbAlc levels or the Glucose Tolerance Test.  The physician observed that there are three recorded glucose levels of 126; however, it is unclear whether they were fasting levels as that information is not included in the record.  Therefore, the physician concluded that these glucose levels cannot be relied upon to diagnose diabetes.  Although it is unclear the basis the Veteran's treating physician used in determining that the Veteran has type II diabetes mellitus, there is some laboratory evidence in the record to support the physician's diagnosis.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of type II diabetes mellitus. 

The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam during his active military service from December 1968 to February 1970. Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the applicable presumptive period and therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the current diagnosis of type II diabetes mellitus is among the statutorily enumerated diseases for which presumptive service connection is available for veterans exposed to herbicide agents during active service and it has manifested to at least a 10 percent disability rating under Diagnostic Code 7913 (which evaluates diabetes mellitus) as the August 2011 service treatment record shows that it is treated with a restricted diet.  See  38 C.F.R. § 3.309(e).

In conclusion, the Board finds that the evidence of record shows that the Veteran's diabetes mellitus meets the requirements for presumption of service connection due to exposure to herbicides.  Accordingly, entitlement to service connection for diabetes mellitus is warranted.

Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to heavy artillery fire and rocket attacks.

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  Hearing loss disability is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  A November 2010 VA audiology examination report shows auditory thresholds of 40 decibels (dB) or higher in at least one of the required frequencies for both ears.  The examiner determined that the Veteran had moderate to severe sensorineural hearing loss from 3,000 to 8,000 Hz in the right ear and moderate high frequency sensorineural hearing loss from 4,000 to 8,000 Hz in the left ear.  Thus, the evidence of record reveals that the Veteran has a current bilateral hearing loss disability.

The Veteran contends that he injured his ears in military service due to loud noise exposure from heavy artillery fire and rocket attacks.  The Board observes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) during service was food service.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  As a cook it is not likely that the Veteran was exposed to loud noises as part of his MOS.  However, the Veteran's DD Form 214 shows that he had an Army Expert Badge in the M-14 rifle (EXP M-14) and SPS M-16 badge.  The claims file also contains corroborative evidence that the Veteran was exposed to rocket attacks while stationed in Vietnam.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible. 

Nonetheless, injury during service does not, by itself, warrant service connection. Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The Veteran's service treatment records do not reveal that the Veteran had any complaints of or was diagnosed with hearing loss during active military service.  The Veteran denied hearing loss in a February 1970 Report of Medical History.  The February 1970 separation examination documented that the Veteran had a normal whisper voice test.  Thus, there is no evidence of a hearing loss disability during military service. 

Sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if it manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  There is no evidence that the Veteran was diagnosed with bilateral sensorineural hearing loss within one year after discharge from active military service.  Therefore, the Veteran's bilateral hearing loss disability is not presumed to have been incurred in active military service. 

The Board notes that the Veteran does not contend and the evidence does not show that he had a continuity of symptomatology of hearing loss since service.  
Accordingly, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss disability and his active military service.  The VA examiner in November 2010 determined that she could not provide an opinion regarding the connection between the Veteran's hearing loss and noise exposure during military service without resorting to mere speculation.  She explained that the Veteran's enlistment audiogram indicated hearing within normal limits for both ears and a whisper test was conducted at discharge.  The examiner noted that whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  As the examiner was unable to provide a clear or definite opinion, the Board finds that this statement has no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as "non-evidence" an examiner's statement that recites the inability to come to an opinion).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's bilateral hearing loss is related to the loud noise exposure in service. 

The Board acknowledges that the Veteran provided a lay opinion that his bilateral hearing loss is related active military service.  While the Veteran is competent to report observable symptoms such as difficulty hearing, in this case, determining the etiology of his post-service symptoms and diagnosis of sensorineural hearing loss requires medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the lay statements from the Veteran asserting that his bilateral hearing loss is related to noise exposure in service is of low probative value.

As the evidence of record does not establish a relationship between the Veteran's current hearing loss and his period of active military service, the Board finds that the preponderance of the evidence weighs against the claim and service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.

Tinnitus

The Veteran contends that his current bilateral tinnitus is related to active military service.  Specifically, he asserts that his tinnitus is related to military noise exposure from heavy artillery fire and rocket attacks.

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the November 2010 VA examination report indicates a current diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal no complaints of or treatment for tinnitus during military service.  The Veteran denied hearing loss in the February 1970 Medical History form that was provided as part of his separation examination.  The form did not specifically elicit from the Veteran whether or not he experienced tinnitus.  The February 1970 separation examination shows that his ears were evaluated as clinically normal and he did not report symptoms of tinnitus during his separation examination. 

With respect to the Veteran's claim that he was exposed to loud noise from heavy artillery, the Veteran's DD Form 214 shows that he had an Army Expert Badge in the M-14 rifle (EXP M-14) and SPS M-16 badge.  The claims file also contains corroborative evidence that the Veteran was exposed to rocket attacks while stationed in Vietnam.  Accordingly, the Board finds that the Veteran was exposed to loud noise during active military service.

The Veteran was provided with a VA examination in November 2010.  The VA examiner determined that she could not provide an opinion regarding the connection between the Veteran's tinnitus and noise exposure during military service without resorting to mere speculation.  She explained that the Veteran's enlistment audiogram indicated hearing within normal limits for both ears and the discharge audiogram a whisper test was conducted.  Whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  As the examiner was unable to provide a clear or definite opinion, the Board finds that this statement has no probative value.  See Fagan, 573 F.3d at 1288-89.

With regard to the Veteran's assertions that his tinnitus began during active duty and has continued since service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  While the Veteran's currently diagnosed tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had tinnitus symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with continuous symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.
Left Knee Disability

The Veteran claims that his current left knee disability is related to his active military service.  Specifically, he contends that he injured his left knee while running during a rocket attack.  

In assessing the Veteran's service connection claim for a left knee disability, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  Post-service treatment records do not show a current diagnosis of a left knee disability.  VA treatment records document that the Veteran has sought treatment for left knee pain.  See VA treatment records dated in June 2008, July 2008, and April 2011.  An April 2011 VA treatment record shows that the Veteran was diagnosed with chronic knee pain.  

The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  In this case, the evidence of record does not show that the Veteran's current left knee pain is related to an underlying injury during service.  Specifically, the Veteran's service treatment records do not document a left knee injury or disability in service.  The Veteran denied having or ever having "trick" or locked knee in a February 1970 Report of Medical History form and the February 1970 separation examination evaluated the Veteran's lower extremities as clinically normal.  A June 2008 VA treatment record shows that the Veteran reported that he started having left knee pain 10 years ago.  The Board also finds it persuasive that the record does not contain a competent medical opinion linking the Veteran's current left knee pain to active military service to include any left knee injury.

The Board notes that the Veteran contends that his current left knee pain is etiologically related to active military service.  Lay persons can provide an account of observable symptoms, such as left knee pain and the onset of such pain.  However, in this case, the diagnosis of the Veteran's claimed left knee disability and the etiology thereof requires medical expertise.  The Veteran, as a lay person, is not competent to provide an etiology opinion that his left knee pain, which according to the Veteran began in 1998 (more than 28 years after discharge from military service), is etiologically related to a left knee injury in service.  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that the Veteran has a current left knee disability related to his military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disability that is related to active military service.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disability is not warranted.


ORDER

Entitlement to service connection for depression with psychotic features is granted.

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran was provided with a VA examination in May 2010 with respect to his diabetes mellitus.  The examiner diagnosed the Veteran with hypertension and provided an opinion that the Veteran's hypertension is considered to be a non-service connected condition.  The examiner did not provide an explanation in support of this opinion.  Thus, the Veteran should be provided with another examination. 

Regarding the Veteran's service connection claim for PTSD, the Board notes that the December 2010 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Thereafter, a December 2010 VA treatment record shows that the Veteran has a current diagnosis of PTSD that is stable on current medication.  A VA physician documented in a December 2011 treatment record that the Veteran seems to meet the DSM-IV criteria for PTSD and that it is combat related.  He provided a diagnosis of "probable PTSD."  In reviewing the VA treatment records it is unclear whether the diagnosis of PTSD is based on the corroborated in-service stressor of being exposed to rocket attacks while stationed in Vietnam.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination to determine if his current diagnosis of PTSD is related to active military service (specifically the verified in-service stressor of being exposed to rocket attacks). 

Regarding the Veteran's service connection claim for a left eye injury, the Veteran contends that he injured his left eye in December 1968 during training and he could not pass the eye examination when he went to renew his license in 1970.  See May 2010.  The Veteran indicates that he has had continuous problems with his vision in the left eye since military service.  A February 2012 VA treatment record shows that the Veteran has a current diagnosis of old traumatic optic atrophy of the left eye.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion with respect to his service connection claim for residuals of a left eye injury.  See 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also concludes that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment from August 2012 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is related to active military service to include any high blood pressure reading in service.  

The examiner must provide a clear explanation for all conclusions.  

3. After completing action paragraph (1) and associating any outstanding records with the claims file, schedule the Veteran with a VA psychiatric examination by a VA psychologist or psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide an opinion on whether the Veteran has PTSD.  If the examiner determines that the Veteran does not have PTSD, he or she must address the December 2010 VA treatment record that documents a current diagnosis of PTSD, the December 2011 VA treatment record that indicates the Veteran meets the DSM-IV criteria for PTSD and any other additional VA treatment records that may be associated with the record that reflects a diagnosis of PTSD.  

If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent probability or greater) related to the verified stressor of being exposed to rocket attacks while stationed in the Republic of Vietnam.  

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.  

4. After completing action paragraph (1) and associating any outstanding records with the claims file, schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for residuals of a left eye injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed traumatic optic atrophy of the left eye and any other left eye condition found on examination is related to active military service.  

The examiner must provide a clear explanation for all conclusions.  As part of his or her explanation, the examiner should discuss the Veteran's claim that he has had continuous vision problems since discharge from active military service. 

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hypertension, PTSD, and a left eye injury, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


